Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

EASTERN AMERICAN NATURAL GAS TRUST,

 

As Seller

 

and

 

SOFTVEST, LP,

 

As Buyer

 

October 24, 2012

 

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

3

 

 

 

ARTICLE 2

SALE AND PURCHASE OF PROPERTIES; EXCLUDED ASSETS

4

 

 

 

 

2.1

Sale and Purchase of Properties

4

 

 

 

 

 

2.2

Rights to Distributions

4

 

 

 

 

 

2.3

Excluded Assets

4

 

 

 

 

 

2.4

Buyer’s Right to Assign Rights to Affiliate

4

 

 

 

ARTICLE 3

CONSIDERATION

5

 

 

 

 

3.1

Consideration

5

 

 

 

 

 

3.2

Potential Gas Price Adjustment to the Purchase Price

5

 

 

 

 

 

3.3

Potential Title Adjustment to the Purchase Price

5

 

 

 

 

 

3.4

No Other Adjustments to the Purchase Price

5

 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

6

 

 

 

 

4.1

Organization

6

 

 

 

 

 

4.2

Authority

6

 

 

 

 

 

4.3

Enforceability

6

 

 

 

 

 

4.4

No Conflict

6

 

 

 

 

 

4.5

Finder’s Fees

6

 

 

 

 

 

4.6

Limitations of Seller’s Warranties

6

 

 

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

7

 

 

 

 

5.1

Organization

7

 

 

 

 

 

5.2

Authority

7

 

 

 

 

 

5.3

Enforceability

7

 

 

 

 

 

5.4

No Conflicts

7

 

 

 

 

 

5.5

Buyer’s Experience and Advisors

8

 

 

 

 

 

5.6

Finder’s Fees

8

 

 

 

 

 

5.7

Royalty NPI Calculation

8

 

 

 

 

 

5.8

Information regarding Estimated Plugging and Abandonment Costs and Interests to
be Conveyed

8

 

 

 

ARTICLE 6

CLOSING; TERMINATION RIGHTS

8

 

 

 

 

6.1

The Closing

8

 

i

--------------------------------------------------------------------------------


 

 

6.2

Conditions to Closing; ECA’s Right of First Refusal

8

 

 

 

 

 

6.3

Closing Deliveries

8

 

 

 

 

 

6.4

Termination Rights

9

 

 

 

 

 

6.5

Effect of Termination

9

 

 

 

 

ARTICLE 7

POST-CLOSING MATTERS

10

 

 

 

 

 

7.1

Receipts and Credits

10

 

 

 

 

 

7.2

Notice to ECA

10

 

 

 

 

ARTICLE 8

ADDITIONAL COVENANTS

10

 

 

 

 

 

8.1

Further Assurances

10

 

 

 

 

 

8.2

Expense Reimbursement

10

 

 

 

 

ARTICLE 9

RELEASE

10

 

 

 

 

 

9.1

Release

10

 

 

 

 

ARTICLE 10

ARBITRATION

11

 

 

 

 

 

10.1

Determination

11

 

 

 

 

 

10.2

Decision Binding

11

 

 

 

 

ARTICLE 11

MISCELLANEOUS

11

 

 

 

 

 

11.1

Notice

11

 

 

 

 

 

11.2

Governing Law

12

 

 

 

 

 

11.3

Entire Agreement; No Third Party Beneficiaries

12

 

 

 

 

 

11.4

Amendment; Waiver

12

 

 

 

 

 

11.5

Severability

12

 

 

 

 

 

11.6

Construction

13

 

 

 

 

 

11.7

Confidentiality

13

 

 

 

 

 

11.8

Headings

13

 

 

 

 

 

11.9

Counterparts

13

 

 

 

 

 

11.10

Expenses and Fees

14

 

 

 

 

 

11.11

Transfer Taxes

14

 

 

 

 

 

11.12

Limitation on Damages

14

 

 

 

 

 

11.13

Survival

14

 

 

 

 

 

11.14

Legal Fees and Costs

14

 

 

 

 

 

11.15

Limitation of Liability

14

 

 

 

 

 

11.16

Waiver of Jury Trial

14

 

ii

--------------------------------------------------------------------------------


 

Exhibits:

 

Exhibit A:

 

NPI Conveyance Recording Information

Exhibit B:

 

NPI Conveyance

Exhibit C:

 

Wells Previously Released

Exhibit D:

 

Royalty NPI Calculation Letter from ECA dated August 28, 2012

Exhibit E:

 

Form of Assignment

Exhibit F:

 

Form of FIRPTA

Exhibit G:

 

Letter from ECA dated October 4, 2012 regarding potential Chargeable Costs under
the Royalty NPI Conveyance

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (“Agreement”) is made and entered into on
October 24, 2012, by and among Eastern American Natural Gas Trust, a Delaware
statutory trust (the “Trust” or the “Seller”) acting through The Bank of New
York Mellon Trust Company, N.A., as trustee for the Trust (“Trustee”), and
Softvest, LP, a Delaware limited partnership (“Buyer”).  Buyer and Seller are
referred to herein individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, the Trust was formed under the Delaware Business Trust Act pursuant to
an Amended and Restated Trust Agreement dated as of January 1, 1993 (the “Trust
Agreement”) by and among Eastern American Energy Corporation, a West Virginia
corporation (“EAEC”), as trustor, and Wilmington Trust Company, a banking
corporation organized under the laws of the State of Delaware, and Bank of
Montreal Trust Company, a trust company organized under the laws of the State of
New York, as trustees; and

 

WHEREAS, EAEC was a wholly-owned subsidiary of Energy Corporation of America, a
West Virginia corporation (“ECA”), and was subsequently merged with and into
ECA; and

 

WHEREAS, The Bank of New York Mellon Trust Company, N.A. currently serves as
trustee of the Trust; and

 

WHEREAS, the Trust was formed to acquire and hold net profits interests (the
“Net Profits Interests”) created from the working interests owned by ECA in
certain producing gas wells and proved development well locations located in
West Virginia and Pennsylvania (the “Underlying Properties”); and

 

WHEREAS, the Net Profits Interests include a royalty interest (the “Royalty
NPI”) set forth in the Royalty NPI Conveyance from EAEC to Bank of Montreal
Trust Company, as trustee under the Trust Agreement, delivered to be effective
as of January 1, 1993 and recorded as set forth in Exhibit A to this Agreement
(the “NPI Conveyance”), a copy of which is attached as Exhibit B to this
Agreement; and

 

WHEREAS, Buyer has been advised that the Gas Purchase Contract referred to in
the NPI Conveyance will terminate upon the termination of the Trust, which is
expected to occur no later than May 15, 2013; and

 

WHEREAS, Buyer has been furnished with a copy of correspondence from ECA to the
Trustee (more fully identified herein) regarding ECA’s interpretation of certain
provisions of the NPI Conveyance and ECA’s estimates of certain expenses to be
charged in the calculation of future amounts to become due to Buyer under the
Royalty NPI; and

 

WHEREAS, the Royalty NPI is passive in nature, and ownership of the Royalty NPI
does not confer any management control or authority over the operation of the
Underlying Properties; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the NPI Conveyance provided that it transferred to the Trustee, on
behalf of the Trust, as a net profits interest, a variable undivided interest in
and to the Subject Interests (as defined therein), insofar and only insofar as
the same relate to the Wells (as defined therein), sufficient to cause the Trust
to receive that volume of Trust Gas (as defined therein), calculated and
delivered in kind or paid in money in accordance with the further terms and
conditions of the NPI Conveyance; and

 

WHEREAS, the NPI Conveyance defines a “Well” to mean the bore hole of each Gas
well identified in Exhibit A-1 and Exhibit A-2 to the NPI Conveyance and is
expressly limited to the gas produced from the surface of the ground to a depth
of one hundred feet (100’) below the depth of the deepest producing horizon in
each Well; and

 

WHEREAS, from time to time certain Wells originally subject to the Royalty NPI
have been released from the Royalty NPI; and

 

WHEREAS, the Trust is required to sell the Royalty NPI, and the Trustee is
required to liquidate the Trust and distribute the proceeds of the sale of the
Royalty NPI to the holders of beneficial interest in the Trust in accordance
with the terms of the Trust Agreement; and

 

WHEREAS, under the Trust Agreement (a copy of which has been provided to Buyer),
ECA has various preferential purchase rights, including a right of first refusal
to purchase any or all of the Royalty NPI from the Trust at the same price and
upon the same terms as those offered by Buyer pursuant to this Agreement, and
the closing of the transactions contemplated by this Agreement are and shall be
subject to ECA’s right of first refusal; and

 

WHEREAS, Buyer understands that Buyer is not acquiring any interest whatsoever
in the Term NPI (unless the context otherwise requires, this and other terms
used and capitalized but not defined in this Agreement having the meanings
ascribed to them in the Trust Agreement) held by the Trust; and

 

WHEREAS, the sale of the Royalty NPI pursuant to this Agreement is intended to
be, and shall be, made on the terms and conditions set forth herein, including,
without limitation, the conditions that the sale of the Royalty NPI shall be
made on an AS IS, WHERE IS, basis, without any recourse of the Buyer to the
Trust, the Trustee or any other person for any amount or obligation whatsoever
after the Closing contemplated by this Agreement (other than the rights of the
Buyer under the NPI Conveyance); any and all claims or potential claims, whether
for matters known or unknown, being waived and absolutely and unconditionally
released by the execution and delivery of this Agreement as set forth herein.

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for and in consideration of the mutual promises hereinafter set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:

 

Article 1
DEFINITIONS

 

“Affiliate” means any person which (a) controls either directly or indirectly a
Party, or (b) is controlled directly or indirectly by such Party, or (c) is
directly or indirectly controlled by a person which directly or indirectly
controls such Party, for which purpose “control” shall mean the right to
exercise fifty percent (50%) or more of the voting rights in the appointment of
the directors or similar representation of a person, and for which purpose and
for the purpose of other provisions of this Agreement “person” shall mean any
individual, corporation, government, partnership, company, group, authority,
association or other entity.

 

“Agreement” is defined in the preamble.

 

“Assignment” is defined in Section 6.3.1.

 

“Business Day” means each weekday which is not a day on which banks in Austin,
Texas, are generally authorized or obligated, by law or executive order, to
close.

 

“Buyer” is defined in the preamble.

 

“Closing” is defined in Section 6.1.

 

“Closing Date” is defined in Section 6.1.

 

“EAEC” is defined in the recitals.

 

“ECA” is defined in the recitals.

 

“Net Profits Interests” is defined in the recitals.

 

“NPI Conveyance” is defined in the recitals.

 

“Party” and “Parties” is defined in the preamble.

 

“Royalty NPI” is defined in the recitals.

 

“Seller” is defined in the preamble.

 

“Trust” is defined in the preamble.

 

“Trustee” is defined in the preamble.

 

“Trust Agreement” is defined in the recitals.

 

“Underlying Properties” is defined in the recitals.

 

3

--------------------------------------------------------------------------------


 

Article 2
SALE AND PURCHASE OF PROPERTIES; EXCLUDED ASSETS

 

2.1           Sale and Purchase of Properties.  Subject to the terms and
conditions of this Agreement, Seller hereby agrees to sell, assign, convey and
deliver to Buyer, and Buyer hereby agrees to purchase and acquire from Seller,
on the terms set forth herein, all of Seller’s right, title and interest in and
to the Royalty NPI.  All persons are referred to the NPI Conveyance for the
terms thereof and for specific descriptions of the Royalty NPI created under the
NPI Conveyance, and to the letter from ECA dated October 4, 2012 regarding
potential Chargeable Costs under the Royalty NPI Conveyance as well as
corrections to the interests to be conveyed to Buyer, a copy of which is
attached hereto as Exhibit G.

 

2.2           Rights to Distributions.  Unless ECA exercises its right of first
refusal to purchase the Royalty NPI as described herein, the sale of the Royalty
NPI shall occur at the Closing (as defined below).  After the Closing occurs,
the rights of the Parties to payment pursuant to the NPI Conveyance shall be as
follows:

 

2.2.1.         Seller is and shall remain entitled to any quarterly payment to
be made pursuant to the NPI Conveyance for the quarter ended September 30, 2012,
which payment is expected to be made by ECA to Seller during the month of
December 2012; and

 

2.2.2.         Buyer shall be entitled to any quarterly payment to be made
pursuant to the NPI Conveyance for the quarter ended December 31, 2012, which
payment is expected to be made by ECA to Buyer during the month of March 2013,
and to any and all subsequent quarterly payments under the NPI Conveyance.

 

2.3           Excluded Assets.  The assets to be conveyed hereunder do not
include any assets or right of any nature whatsoever other than Seller’s right,
title and interest in and to the Royalty NPI as set forth in Section 2.2 above. 
Without limiting the preceding sentence in any way, the assets to be conveyed
hereunder do not include any interest in either (a) any other royalty interests
held by Seller or any of Seller’s other assets, or (b) any right to any net
profits or other payments from or relating to any of the Wells listed on
Exhibit C hereto, which Wells have previously released from the Royalty NPI by
Seller.

 

2.4           Buyer’s Right to Assign Rights to Affiliate.  Buyer shall have the
right to assign its rights hereunder to an entity under Buyer’s control;
provided, however, that no such assignment shall relieve Buyer of its
obligations hereunder.  Buyer shall notify Seller of any such assignment in
writing delivered not later than three business days prior to the Closing.  In
the event of any such assignment, Buyer shall ensure that its assignee performs
the obligations of Buyer hereunder; Buyer shall duly and punctually perform any
such obligation to the extent that its assignee fails to do so; and Buyer shall
remain liable for any failure of such assignee to perform any such obligation.

 

4

--------------------------------------------------------------------------------


 

Article 3
CONSIDERATION

 

3.1           Consideration.  In consideration for the Royalty NPI, Buyer shall
deliver to Seller at Closing Six Million Five Hundred Thousand U.S. Dollars
($6,500,000), subject to adjustment as set forth in Sections 3.2 and 3.3 hereof
(such amount, as so adjusted, being herein called the “Purchase Price”).

 

3.2           Potential Gas Price Adjustment to the Purchase Price.  If natural
gas prices (measured by reference to the NYMEX December 2012 contract) close at
a price below $3.709 (such price being five percent (5%) lower than the closing
price of the NYMEX December 2012 contract of $3.904 on October 18, 2012) on the
business day prior to the date on which the right of first refusal held by ECA
under the Trust Agreement lapses or is waived, the Purchase Price shall be
decreased by the same percentage as the percentage decrease in natural gas
prices as so measured.  If the closing price of the NYMEX December 2012 contract
is not below $3.709 on the business day prior to the date on which the right of
first refusal held by ECA under the Trust Agreement lapses or is waived, no
adjustment shall be made to the Purchase Price pursuant to this Section 3.2.

 

3.3           Potential Title Adjustment to the Purchase Price.  Prior to the
Closing Date, Buyer shall be entitled to conduct such additional review of the
title to be acquired by Buyer at Closing as Buyer deems appropriate.  If, prior
to the Closing Date, Buyer discovers that the Royalty NPI to be conveyed to
Buyer at Closing as contemplated by this Agreement as set forth in the NPI
Conveyance (but subject to the revisions set forth in the letter from ECA dated
October 4, 2012, a copy of which is attached hereto as Exhibit G), is less in
any material respect with respect to any well than is set forth in the letter
from ECA dated October 4, 2012 (any such difference being herein called a
“Defect”), Buyer shall be entitled to a reduction of the Purchase Price
reflecting the decrease in the value of the Royalty NPI resulting from such
Defect or Defects in an amount to be agreed upon by Buyer and Seller prior to
the Closing Date; provided, however, that if Buyer and Seller fail to agree on
the decrease in the value of the Royalty NPI attributable to any Defect, the
reduction in the Purchase Price attributable to such Defect shall be shall be
based proportionally on the value ascribed to Seller’s interest in such well in
the reserve report prepared by Ryder Scott Company, LP for Seller as of
December 31, 2011 adjusted, if material, for production during 2012.  If the
amount of any reductions of the Purchase Price pursuant to this Section 3.3
would exceed $500,000 in the aggregate, Seller shall have the right to terminate
this Agreement.  In no event shall any adjustment to the Purchase Price be made
pursuant to this Section 3.3 or any other provision of this Agreement after the
Closing.

 

3.4           No Other Adjustments to the Purchase Price.  Except as set forth
in Sections 3.2 and 3.3 hereof, no other adjustments shall be made to the
Purchase Price.  Without limiting the foregoing, payments attributable to the
Royalty NPI shall be allocated between Seller and Buyer as provided in
Section 2.2, regardless of whether a Royalty NPI payment includes production
revenue or costs that precede or follow the Closing Date.

 

5

--------------------------------------------------------------------------------


 

Article 4

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer that each of the statements made in this
Article 4 is true and correct as of the date of this Agreement.

 

4.1           Organization.  Seller is statutory trust formed under the Delaware
Business Trust Act.

 

4.2           Authority.  Seller has full power to enter into and perform its
obligations under this Agreement and has taken all proper action to authorize
entering into this Agreement and to perform its obligations hereunder.

 

4.3           Enforceability.  This Agreement and all documents and instruments
required hereunder have been duly executed and delivered by or on behalf of
Seller.  This Agreement and all such documents and instruments executed and
delivered by or on behalf of Seller at Closing constitute legal, valid, and
binding obligations of Seller enforceable in accordance with their respective
terms, except to the extent enforceability may be affected by bankruptcy,
reorganization, insolvency, or similar laws affecting creditors’ rights
generally.

 

4.4           No Conflict.  Seller’s execution, delivery, and performance of
this Agreement and the transactions contemplated hereby will not: (a) violate or
conflict with any provision of Seller’s documents of formation or other
governing documents, (b) result in the breach of any term or condition of, or
constitute a default under any agreement or instrument to which Seller is a
party or by which Seller or the Royalty NPI is bound, or (c) violate or conflict
with any applicable judgment, decree, order, permit, law, rule or regulation. 
There are no governmental consents required in connection with the consummation
of the transactions contemplated hereby, other than approvals from governmental
entities customarily obtained post-closing.

 

4.5           Finder’s Fees.  Seller has incurred no liability, contingent or
otherwise, for broker’s or finder’s fees in respect of this transaction for
which Buyer shall have any responsibility whatsoever.

 

4.6           Limitations of Seller’s Warranties.  The conveyance of the Royalty
NPI is made without warranty of title, express or implied.  SELLER CONVEYS THE
ROYALTY NPI AS-IS, WHERE-IS AND WITH ALL FAULTS AND EXPRESSLY DISCLAIMS AND
NEGATES ANY IMPLIED OR EXPRESS WARRANTY OF (A) MERCHANTABILITY, (B) FITNESS FOR
A PARTICULAR PURPOSE, (C) CONFORMITY TO MODELS OR SAMPLES OF MATERIALS AND
(D) FREEDOM FROM REDHIBITORY VICES OR DEFECTS.  SELLER ALSO EXPRESSLY DISCLAIMS
AND NEGATES ANY IMPLIED OR EXPRESS WARRANTY AT COMMON LAW, BY STATUTE OR
OTHERWISE RELATING TO THE ACCURACY OF ANY OF THE INFORMATION FURNISHED WITH
RESPECT TO THE EXISTENCE OR EXTENT OF RESERVES OR THE VALUE OF THE ROYALTY NPI
BASED THEREON OR THE CONDITION OR STATE OF REPAIR OF ANY OF THE PROPERTIES. THIS
DISCLAIMER AND DENIAL OF WARRANTY ALSO EXTENDS TO THE EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY AS TO THE PRICES BUYER AND SELLER ARE OR WILL BE
ENTITLED TO RECEIVE FROM PRODUCTION

 

6

--------------------------------------------------------------------------------


 

OF HYDROCARBONS, IT BEING UNDERSTOOD THAT ALL RESERVE, PRICE AND VALUE ESTIMATES
UPON WHICH BUYER HAS RELIED OR IS RELYING HAVE BEEN DERIVED BY THE INDIVIDUAL
EVALUATION OF BUYER. BUYER HEREBY WAIVES ANY WARRANTY OR REPRESENTATION, EXPRESS
OR IMPLIED, WITH RESPECT TO THE ACCURACY, COMPLETENESS OR MATERIALITY OF THE
INFORMATION, REPORTS, PROJECTIONS, MATERIALS, RECORDS, AND DATA NOW, HERETOFORE,
OR HEREAFTER FURNISHED OR MADE AVAILABLE TO BUYER IN CONNECTION WITH THE ROYALTY
NPI OR THIS AGREEMENT (INCLUDING ANY DESCRIPTION OF THE ROYALTY NPI, ANY NET
PROFITS INTERESTS, QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF ANY),
PRODUCTION RATES, RECOMPLETION OPPORTUNITIES, DECLINE RATES, PRICING
ASSUMPTIONS, ABILITY OR POTENTIAL FOR PRODUCTION OF HYDROCARBONS, ENVIRONMENTAL
CONDITION OF ANY PROPERTIES, OR ANY OTHER MATTERS CONTAINED IN ANY OTHER
MATERIAL FURNISHED OR MADE AVAILABLE TO BUYER BY SELLER OR BY SELLER’S AGENTS OR
REPRESENTATIVES).  ANY AND ALL SUCH INFORMATION, REPORTS, PROJECTIONS,
MATERIALS, RECORDS, AND DATA NOW, HERETOFORE OR HEREAFTER FURNISHED BY SELLER IS
PROVIDED AS A CONVENIENCE ONLY AND ANY RELIANCE ON OR USE OF SAME IS AT BUYER’S
SOLE RISK.

 

Article 5

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller that each of the statements made in this
Article 5 is true and correct as of the date of this Agreement.

 

5.1           Organization.  Buyer is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware. 
Buyer is in good standing and duly qualified to do business in each other
jurisdiction in which the conduct of its business or ownership or leasing of its
properties makes such qualification or registration necessary.

 

5.2           Authority.  Buyer has full power to enter into and perform its
obligations under this Agreement and has taken all proper limited partnership
action to authorize entering into this Agreement and to perform its obligations
hereunder.

 

5.3           Enforceability.  This Agreement and all documents and instruments
required hereunder have been duly executed and delivered by Buyer.  This
Agreement and all such documents and instruments executed and delivered by Buyer
at Closing constitute legal, valid, and binding obligations enforceable in
accordance with their respective terms, except to the extent enforceability may
be affected by bankruptcy, reorganization, insolvency, or similar laws affecting
creditors’ rights generally.

 

5.4           No Conflicts.  Buyer’s execution, delivery, and performance of
this Agreement and the transactions contemplated hereby will not: (a) violate or
conflict with any provision of Buyer’s documents of formation or other governing
documents, (b) result in the breach of any term or condition of, or constitute a
default or cause the acceleration of any obligation under any

 

7

--------------------------------------------------------------------------------


 

agreement or instrument to which Buyer is a party or by which it is bound, or
(c) violate or conflict with any applicable judgment, decree, order, permit,
law, rule or regulation.

 

5.5           Buyer’s Experience and Advisors.  Buyer is an experienced and
knowledgeable investor in the oil and gas business.  Buyer has relied solely on
its own expertise and advisors in making its determination to enter into this
Agreement.  Prior to entering into this Agreement, to the extent Buyer deemed
appropriate, Buyer was advised by and has relied solely on its own legal, tax,
engineering, financial, and other professional advisors or counsel concerning
this Agreement, the Royalty NPI and the value thereof.

 

5.6           Finder’s Fees.  Buyer has incurred no liability, contingent or
otherwise, for broker’s or finder’s fees in respect of this transaction for
which Seller shall have any responsibility whatsoever.

 

5.7           Royalty NPI Calculation.  Buyer received, reviewed and
acknowledges the letter dated August 28, 2012 regarding ECA’s position on
certain matters associated with the calculation of the Royalty NPI interest upon
termination of the Trust, a copy of which is attached hereto as Exhibit D.

 

5.8           Information regarding Estimated Plugging and Abandonment Costs and
Interests to be Conveyed.  Buyer received, reviewed and acknowledges the letter
from ECA dated October 4, 2012 regarding potential Chargeable Costs under the
Royalty NPI Conveyance as well as corrections to the interests to be conveyed to
Buyer, a copy of which is attached hereto as Exhibit G.

 

Article 6

CLOSING; TERMINATION RIGHTS

 

6.1           The Closing.  The closing of the purchase and sale of the Royalty
NPI pursuant to this Agreement (“Closing”) shall be held at 10:00 a.m. local
time in the offices of the Trustee located at 919 Congress Avenue, Suite 500,
Austin, Texas 78701 on November 8, 2012, or at such other location, time or date
as the Parties may agree (the “Closing Date”).

 

6.2           Conditions to Closing; ECA’s Right of First Refusal.  The sole
condition to Closing shall be ECA’s failure to exercise its right of first
refusal under the Trust Agreement (or its waiver of its right of first refusal
under the Trust Agreement).  In the event that ECA exercises its right of first
refusal under the Trust Agreement by notice of the same to the Trustee, this
Agreement shall immediately become void and of no further effect, neither of the
parties shall have any obligation or liability to the other under this Agreement
or otherwise relating to the transactions contemplated hereby, and Seller shall
be entitled to sell the Royalty NPI to ECA.  In the event that ECA fails to
exercise its right of first refusal under the Trust Agreement (or waives such
right of first refusal), the Closing shall take place as set forth herein.

 

6.3           Closing Deliveries.  At the Closing, the following events shall
occur, each event under the control of one Party hereto being a condition
precedent to the events under the control

 

8

--------------------------------------------------------------------------------


 

of the other Party, and each event being deemed to have occurred simultaneously
with the other events:

 

6.3.1.         Seller shall execute and deliver to Buyer, and Buyer shall
execute and receive, one or more instruments of assignment, in the form attached
hereto as Exhibit E, (the “Assignment”) and such other documents as may be
reasonably necessary to convey Seller’s interest in the Royalty NPI to Buyer in
accordance with the provisions hereof;

 

6.3.2.         Buyer shall deliver via wire transfer to an account specified by
Seller, in immediately available funds, the Purchase Price;

 

6.3.3.         Seller shall provide to Buyer a certificate of non-foreign status
that complies with Section 1445 of the Internal Revenue Code of 1986, in a form
attached hereto as Exhibit F; and

 

6.3.4.         The Parties shall execute and deliver each other instrument
required hereunder to be executed and delivered at the Closing.

 

6.4           Termination Rights.  This Agreement may be terminated as provided
below.

 

6.4.1.         In the event ECA exercises its right of first refusal under the
Trust Agreement this Agreement shall terminate in accordance with Section 6.2.

 

6.4.2.         The Parties may terminate this Agreement by mutual written
consent at any time prior to the Closing Date.

 

6.4.3.         Buyer may terminate this Agreement by delivery of written notice
to Seller at any time on or prior to the Closing Date if, as of the Closing
Date, Seller has breached any representation, warranty or covenant in this
Agreement in any material respect (and without regard to any standard of
materiality set forth in any representation, warranty or covenant of Seller
herein) and Seller has failed to cure such breach within a reasonable time
period after receiving written notice of such breach.

 

6.4.4.         Seller may terminate this Agreement by delivery of written notice
to Buyer at any time on or prior to the Closing Date if, as of the Closing Date,
Buyer has breached any representation, warranty or covenant in this Agreement in
any material respect (and without regard to any standard of materiality set
forth in any representation, warranty or covenant of Buyer herein) and Buyer has
failed to cure such breach within a reasonable time period after receiving
written notice of such breach.

 

6.4.5          Seller may terminate this Agreement by delivery of written notice
to Buyer at any time on or prior to the Closing Date pursuant to Section 3.3.

 

6.5           Effect of Termination.  The exercise of such right of termination
under Section 6.4.3 or Section 6.4.4 will not be an election of remedies.  If
this Agreement is terminated pursuant to Section 6.4.3 or Section 6.4.4, all
obligations of the Parties under this Agreement will terminate except the
obligations of the Parties in this Section 6.5 and Article 11 will survive and
the terminating Party will be entitled to pursue all remedies available at law
for damages or other

 

9

--------------------------------------------------------------------------------


 

relief, in equity or otherwise.  If this Agreement is terminated pursuant to
Section 6.4.1, 6.4.2 or 6.4.5, all obligations of the parties will terminate and
neither of the parties shall have any obligation or liability to the other under
this Agreement or otherwise relating to the transactions contemplated hereby.

 

Article 7

POST-CLOSING MATTERS

 

7.1           Receipts and Credits.  Payments attributable to the Royalty NPI
shall be allocated between Seller and Buyer as provided in Section 2.2,
regardless of whether a Royalty NPI payment includes production revenue or costs
that precede or follow the Closing Date.  In the event that Buyer receives a
payment due to Seller, Buyer shall fully disclose, account for, and transmit the
same to Seller promptly. In the event that Seller receives a payment due to
Buyer, Seller shall fully disclose, account for, and transmit the same to Buyer
promptly.

 

7.2           Notice to ECA.  Buyer shall be responsible for providing to ECA
the notice required by Section 11.02 of the NPI Conveyance.

 

Article 8

ADDITIONAL COVENANTS

 

8.1      Further Assurances.  After the Closing, Seller and Buyer shall execute,
acknowledge and deliver or cause to be executed, acknowledged and delivered such
instruments and take such other action as may be necessary or advisable to carry
out their respective obligations under this Agreement and under any exhibit,
document, certificate or other instrument delivered pursuant hereto.  Seller
shall use commercially reasonable efforts to cooperate with Buyer’s efforts to
obtain all approvals and consents required by or necessary for the transactions
contemplated by this Agreement that are customarily obtained after Closing.

 

8.2      Expense Reimbursement.  If this Agreement is executed and delivered by
Buyer no later than noon central time on October 24, 2012, Seller hereby agrees
to reimburse Buyer for up to $25,000 of Seller’s out-of pocket expenses incurred
on or after the date hereof in connection with Buyer’s review of title to the
Royalty NPI  if, but only if, (a) ECA fails to exercise or waive its right of
first refusal to acquire the Royalty NPI by 5:00 central time on October 26,
2012 and (b) ECA subsequently exercises its right of first refusal to acquire
the Royalty NPI.  If required hereby, Seller shall reimburse any such amount to
Buyer reasonably promptly after Buyer provides reasonable documentation of any
such expenses to Seller.

 

Article 9

RELEASE

 

9.1       Release.  As set forth elsewhere herein, the sale of the Royalty NPI
pursuant to this Agreement is made on the terms and conditions set forth herein,
including, without limitation, the condition that the sale of the Royalty NPI is
being made on an AS IS, WHERE IS, basis, without any representations or
warranties by Seller other than those expressly set forth herein, and without
any recourse of the Buyer to the Trust, the Trustee, or any other person for any
amount or obligation whatsoever after the Closing (other than the rights of the
Buyer under the NPI Conveyance).  Buyer hereby absolutely and unconditionally
releases each

 

10

--------------------------------------------------------------------------------


 

of Seller and the Trustee from any and all claims or potential claims, whether
for matters known or unknown, relating to Buyer’s purchase of the Royalty NPI or
to any other matter arising under or relating to the transactions contemplated
by this Agreement.

 

Article 10

ARBITRATION

 

Except as elsewhere provided in this Agreement, any controversy, dispute or
claim between the Parties arising under this Agreement shall be determined by
binding arbitration, the conduct of which shall be governed by the Commercial
Arbitration Rules of the American Arbitration Association.

 

10.1    Determination.  The arbitration shall be before a three-person panel of
arbitrators, with Buyer and Seller each selecting one arbitrator, and the two
arbitrators so selected choosing the third arbitrator. The arbitrators selected
to act hereunder under the Commercial Arbitration Rules of the American
Arbitration Association shall be qualified by education and experience to pass
on the particular question in dispute. The arbitrators shall promptly hear and
determine (after due notice of hearing and giving the parties a reasonable
opportunity to be heard) the questions submitted, and shall render their
decision within sixty (60) days after appointment of the third arbitrator. The
arbitration shall be held in Travis County, Texas. The arbitration will be
governed by and construed in accordance with the laws of the State of Texas,
without giving effect to any choice of law principles.

 

10.2    Decision Binding.  The decision of the arbitrators, or the majority
thereof, made in writing shall be final and binding upon the Parties as to the
questions submitted, shall be enforceable against any Party in any court of
competent jurisdiction, and Buyer and Seller will abide by and comply with such
decision. The expenses of arbitration, including reasonable compensation to the
arbitrators, shall be borne equally by the Parties.

 

Article 11

MISCELLANEOUS

 

11.1         Notice.  All notices required or permitted under this Agreement
shall be in writing and shall be delivered personally, by certified mail,
postage prepaid and return receipt requested, by telecopier, or by electronic
transmittal (such as Email and pdf’s) as follows:

 

Seller:

Eastern American Natural Gas Trust, care of The Bank of New York Mellon Trust
Company, N.A., as Trustee

 

 

 

Address:

 919 Congress Avenue, Suite 500

 

 

Austin, Texas 78701

 

Attention:  Michael J. Ulrich

 

Telephone:  (512) 236-6599

 

Fax:  (512) 236-9275

 

Email:  michael.ulrich@bnymellon.com

 

11

--------------------------------------------------------------------------------


 

Buyer:

Softvest, LP

 

 

 

Address:

400 Pine St., Suite 1010

 

 

Abilene, TX 79601

 

 

 

 

Attention:  Eric L. Oliver

 

Telephone: (325) 677-6177

 

Fax:   (325) 677-6176

 

Email:  eric@softvest.com

 

or to such other place within the United State of America as either Party may
designate as to itself by written notice to the other.  All notices given by
personal delivery or mail shall be effective on the date of actual receipt at
the appropriate address. Notices given by telecopier or electronic transmittal
shall be effective upon actual receipt if received during recipient’s normal
business hours or at the beginning of the next Business Day after receipt if
received after the recipient’s normal business hours.  All notices by telecopier
or electronic transmittal shall be confirmed in writing on the day of
transmission by either mailing by postage prepaid certified mail with return
receipt requested, or by personal delivery.

 

11.2         Governing Law.  This Agreement and the obligations of the Parties
hereunder will be governed by and construed in accordance with the laws of the
State of Texas, without giving effect to any choice of law principles.

 

11.3         Entire Agreement; No Third Party Beneficiaries.  This Agreement,
together with the Exhibits attached hereto and the certificates, documents,
instruments and writings that are delivered pursuant hereto, constitutes the
entire agreement and understanding of the Parties in respect of its subject
matter and supersedes all prior understandings, agreements, or representations
by or among the Parties, written or oral, to the extent they relate in any way
to the subject matter hereof or the transactions contemplated hereby.  Except as
contemplated by Section 2.4 hereof, there are no third party beneficiaries
having rights under or with respect to this Agreement.

 

11.4         Amendment; Waiver.  No amendment, modification, replacement,
termination or cancellation of any provision of this Agreement will be valid,
unless the same shall be in writing and signed by Buyer and Seller.  No waiver
by any Party of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, may be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence.

 

11.5         Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided,
however, that if any provision of this Agreement, as applied to any Party or to
any circumstance, is adjudged by a court of competent jurisdiction, arbitrator,
or mediator not to be enforceable in accordance with its terms, the Parties
agree that the court of

 

12

--------------------------------------------------------------------------------


 

competent jurisdiction, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

11.6         Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the Parties and no presumption or burden of proof will arise favoring
or disfavoring any Party because of the authorship of any provision of this
Agreement.  Any reference to any federal, state, local, or foreign law will be
deemed also to refer to such law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes” and “including” will be deemed to be followed by “without
limitation.”  Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires.  The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited.  The Exhibits identified in
this Agreement are incorporated herein by reference and made a part hereof.
References herein to any Section or Article shall be references to a Section or
Article of this Agreement unless the context clearly requires otherwise.

 

11.7         Confidentiality.  After Closing, Seller shall maintain, and shall
cause its Affiliates, and each of its and their respective employees,
consultants, representatives and agents to maintain, as confidential all
information in their possession insofar as such information is applicable to the
Royalty NPI conveyed to Buyer.  Notwithstanding anything in this Section 11.7 to
the contrary, neither Seller nor any of its respective Affiliates or its
respective employees, consultants, representatives or agents, shall be required
to maintain as confidential any information (a) that becomes, through no
violation of the provisions of this Section 11.7, part of the public domain by
publication or otherwise; (b) which is obtained by a Party or its Affiliates
from a source that is not known to it to be prohibited from disclosing such
confidential information to a Party or its Affiliates by an obligation of
confidentiality to the other Party to this Agreement; (c) which is developed
independently by a Party or its Affiliates without use of the any information
confidential hereunder; or (d) which Seller is required to disclose pursuant to
any law, rule or regulation applicable to Seller.

 

11.8              Headings.  The Article and Section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement.

 

11.9              Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by telecopier shall be equally as effective as
delivery of an original executed counterpart of this Agreement.  Any Party
delivering an executed counterpart of this Agreement by telecopier also shall
deliver an original executed counterpart of this Agreement, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability and binding effect of this Agreement.

 

13

--------------------------------------------------------------------------------


 

11.10            Expenses and Fees.  Each of the Parties hereto shall pay its
own fees and expenses incident to the negotiation and preparation of this
Agreement and consummation of the transactions contemplated hereby, including
brokers’ fees.  Without limiting the generality of the foregoing, all conveyance
fees, recording charges and other fees and charges incurred in connection with
the consummation of the transactions contemplated hereby shall be paid by Buyer
when due, and Buyer shall, at its own expense, file all necessary documentation
with respect to all such fees and charges.

 

11.11            Transfer Taxes.  In the event any federal, state or local
sales, transfer, gross proceeds, use and similar taxes are incident or
applicable to the transfer of the Royalty NPI to Buyer under this Agreement, or
caused by the transfer of the Royalty NPI to Buyer, such taxes shall be paid by
Buyer.

 

11.12            Limitation on Damages.  Notwithstanding any term or provision
of this Agreement to the contrary, in no event shall any party to this Agreement
be liable for any consequential, special, exemplary, punitive or similar damages
or lost profits arising out of or relating to this Agreement.

 

11.13       Survival.  All of the representations and warranties made by either
Party in this Agreement or pursuant hereto in any certificate, instrument, or
document executed in connection herewith by either Party shall survive the
consummation of the transactions described herein for a period of six (6) months
from the Closing Date, after which time no Party may bring a claim for a breach
or default thereof.

 

11.14       Legal Fees and Costs.  If a Party institutes a judicial or other
legal proceeding with respect to the subject matter of this Agreement, the
prevailing Party in such a proceeding will be entitled to recover from the
non-prevailing Party, in addition to any other relief to which such prevailing
Party shall be entitled, the expenses incurred by the prevailing Party in such
proceeding, including, without limitation, reasonable attorneys’ fees, costs,
and necessary disbursements at all court levels.

 

11.15       Limitation of Liability.  It is expressly understood and agreed by
the parties hereto that (i) this Agreement is executed and delivered by the
Trustee not individually or personally, but solely as Trustee of the Trust in
the exercise of the powers and authority vested in it and (ii) under no
circumstances whatsoever shall the Trustee be liable for the breach or failure
of any obligation, representation, warranty or covenant made or undertaken by
the Trust under this Agreement or for any other claim of any nature of Buyer
relating to any matter contemplated by the Agreement or otherwise arising in
connection with the transactions contemplated by this Agreement.  Buyer hereby
expressly and absolutely and unconditionally waives and releases any and all
claims of any nature, for matters known and unknown, and contingent or
otherwise, that Buyer might have or have had against the Trustee as a result of
or otherwise in connection with or relating to any matter relating to the
transactions contemplated by this Agreement.

 

11.16       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND A JURY TRIAL IN ANY JUDICIAL PROCEEDING
IN ANY WAY RELATED TO THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, OR THE RELATIONSHIPS OF THE PARTIES HERETO.  THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY

 

14

--------------------------------------------------------------------------------


 

ARISING FROM ANY SOURCE INCLUDING, BUT NOT LIMITED TO, THE CONSTITUTION OF THE
UNITED STATES OR ANY STATE THEREIN, COMMON LAW OR ANY APPLICABLE STATUTE OR
REGULATION. EACH PARTY HERETO ACKNOWLEDGES THAT IT IS KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVING ITS RIGHT TO DEMAND A TRIAL BY JURY.  THIS PROVISION
IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15

--------------------------------------------------------------------------------


 

Executed as of the date set forth above.

 

 

SELLER:

 

 

 

EASTERN AMERICAN NATURAL GAS TRUST

 

 

 

By: The Bank of New York Mellon Trust Company, N.A., as Trustee

 

 

 

 

By:

/s/ Michael Ulrich

 

 

 

Name: Michael Ulrich

 

 

 

Title: Vice President

 

Signature Page to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

SOFTVEST, LP

 

 

 

 

 

By:

Softvest Management, LP, as General Partner

 

 

 

 

By:

SoftRes, LLC, as General Partner

 

 

 

 

By:

/s/ Eric L. Oliver

 

 

Name: Eric L. Oliver

 

 

Title:   President

 

Signature Page to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NPI Conveyance

Recording Schedule

 

[Omitted]

 

EXHIBIT B

 

NPI Conveyance

 

[Omitted]

 

EXHIBIT C

 

Wells Previously Released

 

[Omitted]

 

EXHIBIT D

 

Royalty NPI Calculation Letter

 

[Omitted]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Assignment

 

WHEN RECORDED

PLEASE RETURN TO:

 

[Name and Address]

 

ASSIGNMENT OF OVERRIDING ROYALTY INTERESTS

 

KNOW ALL MEN BY THESE PRESENTS THAT:

 

This ASSIGNMENT OF OVERRIDING ROYALTY INTERESTS (this “Assignment”) from Eastern
American Natural Gas Trust, a statutory trust formed under the laws of the State
of Delaware, with offices at
                                                                 (the “Trust” or
the “Assignor”), acting through The Bank of New York Mellon Trust Company, N.A.
(successor in interest to Bank of Montreal Trust Company), as trustee of the
Trust (“Trustee”), to
                                                            , a
                                                                  , with offices
at                                                                (“Assignee”),
is effective as of November [7], 2012 (the “Effective Time”).  Assignor and
Assignee are sometimes referred to herein individually as a “Party” and
collectively as “Parties.”

 

RECITALS

 

WHEREAS, Assignor holds an overriding royalty interest (the “Royalty NPI”)
pursuant to that certain Royalty NPI Conveyance dated effective as of January 1,
1993, by and between Eastern American Energy Corporation, as assignor, and
Assignor, as assignee, filed of record as described on Exhibit A (the “NPI
Conveyance”); and

 

WHEREAS, Assignor desires to convey the Royalty NPI to Assignee as set forth
herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Conveyance.  Effective as of the Effective Time, Assignor, for
good and valuable consideration in hand paid by Assignee, hereby GRANTS,
BARGAINS, SELLS, ASSIGNS, TRANSFERS, CONVEYS, SETS OVER AND DELIVERS to
Assignee, without recourse, warranty or representation of any kind, all of
Assignor’s right, title and interest in and to the Royalty NPI.  All persons are
referred to the NPI Conveyance for the terms thereof and for specific
descriptions of the Royalty NPI created under the NPI Conveyance.

 

1

--------------------------------------------------------------------------------


 

2.             Excluded Assets.  The assets to be conveyed hereunder do not
include any assets or right of any nature whatsoever other than Assignor’s
right, title and interest in and to the Royalty NPI.  Without limiting the
preceding sentence in any way, the assets to be conveyed hereunder do not
include any interest in either (a) any other royalty interests held by Assignor
or any of Assignor’s other assets, or (b) any right to any net profits or other
payments from any of the wells previously released from the Royalty NPI by
Assignor, which released wells are listed on Exhibit B attached hereto.

 

3.             The conveyance of the Royalty NPI is made without warranty of
title, express or implied.  ASSIGNOR CONVEYS THE ROYALTY NPI AS-IS, WHERE-IS AND
WITH ALL FAULTS AND EXPRESSLY DISCLAIMS AND NEGATES ANY IMPLIED OR EXPRESS
WARRANTY OF (A) MERCHANTABILITY, (B) FITNESS FOR A PARTICULAR PURPOSE,
(C) CONFORMITY TO MODELS OR SAMPLES OF MATERIALS AND (D) FREEDOM FROM
REDHIBITORY VICES OR DEFECTS.  ASSIGNOR ALSO EXPRESSLY DISCLAIMS AND NEGATES ANY
IMPLIED OR EXPRESS WARRANTY AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO
THE ACCURACY OF ANY OF THE INFORMATION FURNISHED WITH RESPECT TO THE EXISTENCE
OR EXTENT OF RESERVES OR THE VALUE OF THE ROYALTY NPI BASED THEREON OR THE
CONDITION OR STATE OF REPAIR OF ANY OF THE PROPERTIES. THIS DISCLAIMER AND
DENIAL OF WARRANTY ALSO EXTENDS TO THE EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY AS TO THE PRICES ASSIGNEE AND ASSIGNOR ARE OR WILL BE ENTITLED TO
RECEIVE FROM PRODUCTION OF HYDROCARBONS, IT BEING UNDERSTOOD THAT ALL RESERVE,
PRICE AND VALUE ESTIMATES UPON WHICH ASSIGNEE HAS RELIED OR IS RELYING HAVE BEEN
DERIVED BY THE INDIVIDUAL EVALUATION OF ASSIGNEE. ASSIGNEE HEREBY WAIVES ANY
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO THE ACCURACY,
COMPLETENESS OR MATERIALITY OF THE INFORMATION, REPORTS, PROJECTIONS, MATERIALS,
RECORDS, AND DATA NOW, HERETOFORE, OR HEREAFTER FURNISHED OR MADE AVAILABLE TO
ASSIGNEE IN CONNECTION WITH THE ROYALTY NPI OR THIS ASSIGNMENT (INCLUDING ANY
DESCRIPTION OF THE ROYALTY NPI, ANY NET PROFITS INTERESTS, QUALITY OR QUANTITY
OF HYDROCARBON RESERVES (IF ANY), PRODUCTION RATES, RECOMPLETION OPPORTUNITIES,
DECLINE RATES, PRICING ASSUMPTIONS, ABILITY OR POTENTIAL FOR PRODUCTION OF
HYDROCARBONS, ENVIRONMENTAL CONDITION OF ANY PROPERTIES, OR ANY OTHER MATTERS
CONTAINED IN ANY OTHER MATERIAL FURNISHED OR MADE AVAILABLE TO ASSIGNEE BY
ASSIGNOR OR BY ASSIGNOR’S AGENTS OR REPRESENTATIVES).  ANY AND ALL SUCH
INFORMATION, REPORTS, PROJECTIONS, MATERIALS, RECORDS, AND DATA NOW, HERETOFORE
OR HEREAFTER FURNISHED BY ASSIGNOR IS PROVIDED AS A CONVENIENCE ONLY AND ANY
RELIANCE ON OR USE OF SAME IS AT ASSIGNEE’S SOLE RISK.

 

4.             Assumption; Acceptance. Assignee hereby assumes the express
obligations of the “Assignee” under the NPI Conveyance with respect to the
Properties, and agrees to accept, take subject to and be bound by the terms and
conditions of the NPI Conveyance to the same extent as if Assignee, in such
capacity, were the “Assignee” under the NPI Conveyance.

 

2

--------------------------------------------------------------------------------


 

5.             Counterparts. This Assignment may be executed in any number of
counterparts, all of which are identical.  Every counterpart of this Assignment
shall be deemed to be an original for all purposes, and all such counterparts
together shall constitute one and the same instrument.  As between the Parties,
any signature hereto delivered by a Party by facsimile or other electronic
transmission (including scanned documents delivered by email) shall be deemed an
original hereto.

 

6.             Limitation of Liability. It is expressly understood and agreed by
the parties hereto that (i) this Assignment is executed and delivered by the
Trustee not individually or personally, but solely as Trustee of the Trust in
the exercise of the powers and authority vested in it and (ii) under no
circumstances whatsoever shall the Trustee be liable for the breach or failure
of any obligation, representation, warranty or covenant made or undertaken by
the Trust under this Assignment or for any other claim of any nature of Assignee
relating to any matter contemplated by this Assignment or otherwise arising in
connection with the transactions contemplated by this Assignment.  Assignee
hereby expressly and absolutely and unconditionally waives and releases any and
all claims of any nature, for matters known and unknown, and contingent or
otherwise, that Assignee might have or have had against the Trustee as a result
of or otherwise in connection with or relating to any matter relating to the
transactions contemplated by this Assignment.

 

7.             Further Assurances. Each of the Parties shall execute and
deliver, at the reasonable request of the other Party, such additional
documents, instruments, conveyances and assurances and take such further actions
as such other Party may reasonably request to carry out the provisions hereof
and give effect to the transactions contemplated by this Assignment.

 

8.             Delivery and Acceptance.  Notwithstanding the date(s) of
execution of this Assignment as reflected in the acknowledgments below, this
Assignment has been delivered by Assignor and accepted by Assignee as of the
Effective Time on the terms set forth in the Purchase and Sale Agreement between
Eastern American Natural Gas Trust, as Seller, and                       , as
Buyer, dated October       , 2012, including without limitation the provisions
of Section 2.2 thereof.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

 

ASSIGNOR:

 

 

 

EASTERN AMERICAN NATURAL GAS TRUST

 

 

 

By: The Bank of New York Mellon Trust Company, N.A., as Trustee

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

STATE OF

§

 

§

COUNTY OF

§

 

 

This instrument was acknowledged before me on                     , 2012, by
                                         as
                                                        of The Bank of New York
Mellon Trust Company, N.A., a national banking association organized under the
laws of the United States of America, the Trustee of Eastern American Natural
Gas Trust, a                            statutory trust, on behalf of said
national banking association as trustee of said trust.

 

WITNESS my hand and official seal this        day of             , 2012.

 

 

 

 

 

 

 

NOTARY PUBLIC,

 

 

State of

 

 

 

 

 

(printed name)

My commission expires:

 

 

 

 

 

 

 

 

 

 

 

[SEAL]

 

 

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused this Assignment to be executed in its
name and behalf and delivered on the date or dates stated in the acknowledgment
certificates appended to this Assignment, to be effective as of the Effective
Time.

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

STATE OF

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on                     , 2012, by
                                                             as
                                                                           of
                                                                    , a
                                                  , on behalf of said
                                                  .

 

WITNESS my hand and official seal this        day of             , 2012.

 

 

 

 

NOTARY PUBLIC,

 

State of

 

 

 

(printed name)

My commission expires:

 

 

 

 

 

 

 

[SEAL]

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Recording Schedule

 

County

 

State

 

Date

 

Recording Information

Erie

 

Pennsylvania

 

3/17/1993

 

Book 259, Page 363

Barbour

 

West Virginia

 

3/17/1993

 

Book 125, Page 373

Boone

 

West Virginia

 

3/17/1993

 

Book 184, Page 774

Doddridge

 

West Virginia

 

3/18/1993

 

Book 106, Page 193

Gilmer

 

West Virginia

 

3/18/1993

 

Book 397, Page 309

Harrison

 

West Virginia

 

3/17/1993

 

Book 1236, Page 1114

Kanawha

 

West Virginia

 

3/17/1993

 

Book 132, Page 525

Lewis

 

West Virginia

 

3/17/1993

 

Book 508, Page 456

Lincoln

 

West Virginia

 

3/17/1993

 

Book 13, Page 296

McDowell

 

West Virginia

 

3/17/1993

 

Book 419, Page 303

Mercer

 

West Virginia

 

3/17/1993

 

Book 14, Page 119

Mingo

 

West Virginia

 

3/18/1993

 

Book 84, Page 52

Raleigh

 

West Virginia

 

3/17/1993

 

Book 36, Page 1255

Randolph

 

West Virginia

 

3/18/1993

 

Book 18, Page 670

Ritchie

 

West Virginia

 

3/17/1993

 

Book 215, Page 477

Taylor

 

West Virginia

 

3/18/1993

 

Book 16, Page 460

Tyler

 

West Virginia

 

3/18/1993

 

Book 298, Page 131

Upshur

 

West Virginia

 

3/18/1993

 

Book 30, Page 95

Wirt

 

West Virginia

 

3/17/1993

 

Book 192, Page 684

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Form of FIRPTA

 

CERTIFICATE OF NON-FOREIGN STATUS

IN COMPLIANCE WITH § 1445 OF THE

INTERNAL REVENUE CODE

 

Pursuant to § 1445 of the Internal Revenue Code of 1986, as amended (the
“Code”), an individual, corporation, partnership, trust or estate must withhold
tax with respect to certain transfers of property if the seller is a “foreign
person,” as defined in the Code.  To inform
                                                      , a
                                            , that no withholding is required
under § 1445 with respect to the disposition of a U.S. real property interest by
Bank of New York Mellon Trust Company, N.A. (“Trustee”), as trustee for Eastern
American Natural Gas Trust (“Trust”), the undersigned hereby certifies the
following:

 

1.             Neither Trustee nor Trust is a foreign corporation, foreign
partnership, foreign trust or foreign estate (as those terms are defined in the
Code and Income Tax Regulations);

 

2.             Neither Trustee nor Trust is a disregarded entity as defined in
Treasury Regulation § 1.1445-2(b)(2)(iii);

 

3.             The Trustee’s Federal Identification number is
                             and the Trust’s Federal Identification number is
                              ; and

 

4.             The Trustee’s principal business address is
                                               and the Trust’s principal
business address is
                                                                    .

 

Trustee on behalf of Trust understands that this certificate may be disclosed to
the Internal Revenue Service and that any false statement contained herein could
be punished by fine, imprisonment, or both.

 

Under penalties of perjury I, the undersigned, declare that I have examined this
certification and to the best of my knowledge and belief it is true, correct and
complete, and I further declare that I have authority to sign this document on
behalf of the Trustee on                  , 2012.

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., TRUSTEE for, and acting on
behalf of, EASTERN AMERICAN NATURAL GAS TRUST

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Letter from ECA dated October 4, 2012 regarding potential Chargeable Costs under
the Royalty NPI Conveyance

 

[Omitted]

 

2

--------------------------------------------------------------------------------